DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response a RCE filed on 10/24/2019.
Claims 1-4 and 6-20 are pending. Applicant has amended claim 7, cancelled claim 5 and claims 14-20 are withdrawn as non-elected group.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2019 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 12 limitation is included in amended claim 7 which claim 12 depends on and claim 12 does not further limit claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8, 11 and 13 are rejected under 35 U.S.C. 103 as obvious over Wu et al (WO2015/184220, previously cited reference).
Regarding Claims 1-2, 4, 6-8, 11, Wu (220) discloses support material for use with 3D printing systems and build material (para 54). 
Wu further discloses the support material comprises a phase change wax component including an alcohol wax comprising fatty alcohol having C6 to C36 such as Unilin 350, Unilin 425, Unilin 550 or Unilin 700 (para 29, 30) in an amount 30-70% based on the total weight (par 34) (meets C16 to C22 fatty alcohol). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Wu discloses the ethoxylated polyethylene in an amount of about 30-70 wt.% (para 35-38 ). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Wu discloses support material comprises a tackifier (para 40-43).
Wu further teaches the melting point of the support materials to be about 60 to 62° C (par 48) which reads on the limitation of the transition temperature of “less than 65°C” of claim 1.  The support material can be removed from a build material by washing with water (which reads on claim 2 limitation, par 88).
Wu teaches support can be combined or mixed in any ratio (i.e., the phase change wax or fatty alcohol wax and the ethoxylated polyethylene) which would read on claim 6 that it can be any ratio to maintain the water dispersibility of the support material while providing sufficient mechanical integrity for use in 3D printing system (par 51) with tackifier (para 40-43, considered as property matching for build material).
Wu does not explicitly suggest or disclose C12-18 of fatty alcohol ethoxylate and does not disclose or suggest support material has a dissolution rate at concentrated conditions in water (3 mg/mL) at 25° C in range from about 10 to about 75 mg/min and dissolution rate at concentrated conditions in water (100 mg/mL) at 75° C in range from about 160 to about 500 mg/min

Further, given that Wu teaches support material used in building materials having substantially close structural and chemical similarity compared to claimed support material which is comprising a phase change wax component comprising of fatty alcohol in amount of 30-70wt% and ethoxylated fatty alcohol in amount of 30-70 wt%, a tackifier as mentioned above, the dissolution rate (considered as characteristic and/or property of the support material)  at concentration conditions in water (3 mg/ml) at 25° C in range from about 10 to about 75 mg/min and dissolution rate at concentrated conditions (100 mg/mL) at 75° C in range from about 160 to about 500 mg/min (would read on claim 4 limitation) would be expected. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). Further see MPEP 2144.09, I-III which also mentions that close structural and chemical similarity is founded have similar properties as claimed.
Regarding claim 13, Wu teaches that the build material can comprise an acrylate functional monomers as polymerizable component (Para 58-63).

Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO2015/184220, previously cited reference) in view of Oriakhi et al. (US2005/0074511, previously cited reference).
Regarding claims 3, 9 and 10, Wu teaches the composition of claims 1 and 7 comprising support material as mentioned above.
Wu does not explicitly disclose or suggest support comprising of colorant. 
However, Oriakhi teaches system and methods for free-from fabrication of solid 3D objects wherein colorant such as dyes, pigments are added to the build material in order to color the solid 3D dimensional object (abstract, para 14-15, 32).
Given Wu teaches support material as mentioned above which includes support material use in 3D build materials while Oriakhi teaching colorant for 3D objects for build material and/or support material, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to add colorant to the build material of Oriakhi to the support material of Wu to color the solid 3D object of the build material as taught by Oriakhi (paragraph 32)

Claims 1-2, 4, 6-8, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US2012/0213976) in view of Wu et al. (US2015/0344694)
Regarding claims 1-2, 4, 7-8, 11, Xu (976) teaches 3 D printing comprising support material in conjunction with the build material and other additives (para 3, 6, 7, 8) and the support material is subsequently removed (dissolution) by washing or melting (heating) to provide the finished 3D product.(para 11). The support material comprising a wax component comprises a mixture of at least one fatty alcohol having C8-C22 and at least one ethoxylated fatty alcohol  having C10-C22 (par 3, 6-8, 15-18) in any amount from 50-95%  according to a variety of factors including jetting temperature, viscosity and required mechanical integrity (par 21). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by 
Xu teaches the transition temperature or phase change is 45- 55C which is less than 65C (para 19, 33). 
Xu does not explicitly disclose or suggest support material comprising of tackifier.
Wu et al. (694) teaches water dispersible support materials for 3D printing wherein tackifier (para 40) to increase adhesion of the support material to the substrate wherein rosin acid is added in the amount from 2-30 wt% (para 42-43).
Given Wu (694) teaching support materials for 3D printing comprising tackifier, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to add the tackifier to the support material of Xu which would increase the adhesiveness of the support material to a printing substrate and/or a build material as taught by Wu (paragraph 0040-Wu). 
Xu in view of Wu does not explicitly disclose or suggest support material has a dissolution rate at concentrated conditions in water (3 mg/mL) at 25° C in range from about 10 to about 75 mg/min and has a dissolution rate at concentrated conditions in water (100 mg/mL) at 75° C in range from about 160 to about 500 mg/min.
As for dissolution rate, Given that Xu in view of Wu (694) teaching support material components substantially identical to presently claimed invention with fatty alcohol having C8-C22 and ethoxylated fatty alcohol having C10-C22 with overlapping percentages of 50-95% (see Xu reference as mentioned above) and encompassed transition temperature of phase change (less than 65 °C, Xu) and tackifier (Wu), dissolution rate at concentrated conditions in water (3 mg/mL) at 25° C in range from about 10 to about 75 mg/min and dissolution rate at concentrated conditions in water (100 mg/mL) at 75° C in range from about 160 to about 500 mg/min would be expected.  Sufficient Specificity: “Compounds that are generally of sufficiently close structural similarity there is a presumed expectation that such compounds possess similar properties (see 

Regarding claim 6, Xu teaches a fatty alcohol and ethoxylated fatty alcohol can be combined or mixed in any ratio to provide wax component which can include maintaining the water dispersibility of the support material while providing sufficient mechanical integrity to the support material for use in 3D printing system (see para 18).
Regarding claim 13, Xu teaches wherein the build material comprises one or more species of acrylates (para 40) urethane (meth) acrylate resins. 

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US2012/0213976) in view of Wu et al. (US2015/0344694) and in further in view of Oriakhi et al. (US2005/0074511, previously cited reference).
Regarding claims 3, and 9-10, Xu (976) in view of Wu teaches the support material of claims 1 and 7, wherein other additives are added either in support material or in the build material as mentioned above.
Xu in view of Wu does not explicitly disclose or suggest support material comprises a colorant.
However, Oriakhi teaches system and methods for free-from fabrication of solid 3D objects wherein colorant such as dyes, pigments are added to the build material in order to color the solid 3D dimensional object (abstract, para 14-15, 32).


Response to Arguments
Applicant's arguments filed 10/14/2019 have been fully considered but they are not persuasive.  Applicant has amended claim 7.  Examiner has maintained the rejections using Wu (WO2015/184220) for claims 1-2, 4, 6-8, 11 and 13 and Wu in view of Oriakhi (US 2005/0344694) for claims 3 and 9-10.  Further, Examiner has also added additional new ground of rejection using Xu et al. (US2012/0213976) in view of Wu et al. (US2015/0344694) for claims 1-2, 4, 6-8, 11 and 13, and Xu in view Wu and in further in view of Oriakhi et al. (US2005/0074511) for claims 3 and 9-10 as mentioned above.
In response the amendment filed on 10/24/2019, applicant argues that Wu (WO2015/184220) fails to teach C16-C22 fatty alcohol and reading on the disclosure of Wu, one of the ordinary skill in the art would in fact very well look at completely different compounds or their modifications.  Wu does not provide a “finite number of identified predictable solutions,” but a “broad selection of compounds any of which could have been selected as the lead compound for further investigations.” 
See remarks on p.5-6.
The examiner respectfully traverse as follow:
Wu teaches any phase change wax component (i.e., ketone wax, alcohol wax, an ester wax, amide wax, urethane wax or a mixtures or combinations thereof, par 19) may be used in a support material.  Wu further defines that alcohol wax comprises of a fatty In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II.

Applicant argues that Wu discloses “ethoxylated polyethylene such as Unithox 450, Unithox 480, Unithox 550, or Unithox 750 (meets fatty alcohol ethoxylate) having about CIO to Cl00 ....”.
“Applicants respectfully disagree that Wu’s ethoxylated polyethylene meets the presently claimed C12 to C18 fatty alcohol ethoxylate. Wu discloses, throughout its specification, an ethoxylated polyethylene having the formula H-(CH2)m-(OCH2CH2)n-OH, wherein m is an integer from 22 to 60 and n is an integer from 2 to 200. Therefore, Wu’s ethoxylated polyethylene contains at least 26 carbons (i.e., when m = 22 and n = 2), which is outside the claimed carbon atom range of C12 to Cis of the fatty alcohol ethoxylate.”
“Wu further discloses (as alleged by the Examiner) Unithox 450, Unithox 480, Unithox 550, or Unithox 750 as ethoxylated polyethylene examples. Applicants respectfully submit herewith an UNITFIOX™ Ethoxylates data sheet by Baker Hughes published in 2011, as Exhibit A, showing the chemical nature and physical properties of Unithox 450, Unithox 480, Unithox 550, or Unithox 750. Exhibit A discloses that UNITHOX™ ethoxylates have high molecular weights and are produced from UNILIN™ alcohols which are fully saturated, long chain, linear, C20 to C50. synthetic alcohols. The molecular weights of these UNITHOX™ Ethoxylates are: UNITHOX 450 (MW = 900), UNITHOX 480 (MW = 2,250), UNITHOX 550 (MW = 1,100), UNITHOX 750 (MW = 1,400). Therefore, Unithox 450, Unithox 480, Unithox 550, or Unithox 750 also contain more 

See remarks on p.6-7.
The examiner respectfully traverse as follow:
Applicant argument related to Wu discloses examples of Unithox and further support provided in Exhibit A that Unithox have high molecular weight and have longer chain (C20 or more) compared to instant claim which requires short chain (i.e. C12-C18) of fatty alcohol ethoxylate.  However, Wu discloses ethoxylated polyethylene (i.e., (CH2)m-(OCH2CH2)n-OH wherein m is integer from 22-60 and n is integer from 2-200 which has long chain (i.e. C20 or more) but has substantially close structural and chemical similarity compared to presently claimed structure. Further because claim requires ethoxylated fatty alcohol to have short chain fatty alcohol structure (i.e., C12-C18), presence of true homologous-see MPEP 2144.09 I-III, similarity between the chemical structure and properties is sufficiently close that one of the ordinary skill in the art would have been motivated to make the claimed compound.  In addition, claim does not further limit of having low or high molecular weight of fatty alcohol ethoxylate.  Further Wu suggest support material comprising fatty alcohol C6 to C36 with ethoxylated fatty alcohol that has the same formula (para 35) as described in specification in table 1 of the applicant.
Further applicant argues that “claim 1 requires that the support material has a dissolution rate at concentrated conditions in water (3 mg/mL) at 25 °C in a range from about 10 to about 75 mg/min. The Examiner alleges that the “dissolution rate is considered as a characteristic of the support material comprising a phase change wax component comprising alcohol wax in the amount 30-70% with an ethoxylate alcohol or polyethylene in the amount 30-70% with overlapping amount of carbons.” However, In re Rijckaert, 9 F.3d 1531,1534, (Fed. Cir. 1993). Furthermore, “[a]n invitation to investigate is not an inherent disclosure” where a prior art reference “discloses no more than a broad genus of potential applications of its discoveries.” Metabolite Labs., Inc. v. Lab.Corp. of Am. Holdings, 370 F.3d 1354, 1367 (Fed. Cir. 2004) (explaining that “[a] prior art reference that discloses a genus still does not inherently disclose all species within that broad category” but must be examined to see if a disclosure of the claimed species has been made or whether the prior art reference merely invites further experimentation to find the species). Here, Wu discloses a very broad genus of phase change wax.”
See remark on p.7,
The Examiner respectfully traverse as follow:
Wu teaches broadly support material used in building materials having substantially close structural and chemical similarity compared to claimed support material which is comprising a phase change wax component comprising of fatty alcohol in amount of 30-70wt% and ethoxylated fatty alcohol in amount of 30-70 wt%, a tackifier as mentioned above, the dissolution rate (considered as characteristic and/or property of the support material)  at concentration conditions in water (3 mg/ml) at 25° C in range from about 10 to about 75 mg/min and dissolution rate at concentrated conditions (100 mg/mL) at 75° C in range from about 160 to about 500 mg/min (would read on claim 4 limitation) would be expected. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Applicant has not shown side by side comparison that Wu support material compared to presently claimed support material indeed would have different property (i.e., dissolution rate at concentrated in water (3 mg/mL) at 25° C in a range from about 10 to 75 mg/min and concentrated condition (100 mg/mL) at 75° C in a range from about 160-500 mg/min.
To support Applicants’ position, Applicants submit herein a Declaration from Dr. Geoff Allen. Dr. Allen states that a person of the ordinary skill in the art would expect that the physical properties of the support material of Wu to be very different from the claimed support material of claim 1. For example, a person of the ordinary skill in the art would not expect that the support material of Wu to have the claimed dissolution rate at concentrated conditions in water (3 mg/mL) at 25 °C in a range from about 10 to about 75 mg/min. This is because Wu’s support materials include the UNITHOX ethoxylated polyethylenes, namely, UNITHOX 450, UNITHOX 480, UNITHOX 550, and UNITHOX 750, that contain a higher content of non-water dispersible components (attribute from the fully saturated, long chain, linear, C20 to C50 alcohols) which hinder water dissolution rates. Dr. Allen explains that Wu’s UNITHOX ethoxylated polyethylenes are derived from fully saturated, long chain, linear, C20 to C50 alcohols, which in turn contain a broad molecular weight distribution of ethoxylates, including: (1) the UNILIN waxes (-80% by weight) and (2) the unreacted polyethylene waxes (-20% by weight). Therefore, the Wu’s UNITHOX ethoxylated polyethylenes include a complex mixture of broad molecular weight distributions of ethoxylates, alcohols and polyethylenes.
In contrast, the claimed support material of the pending claim 1 recites C12 to C18 fatty alcohol ethoxylate which contain a lower molecular weight distribution of ethoxylates, an overall lower molecular weight, and no unreacted polyethylene waxes.
See remarks on p.8.

The Examiner respectfully tranverses as follow:
Wu discloses ethoxylated polyethylene (i.e., (CH2)m-(OCH2CH2)n-OH wherein m is integer from 22-60 and n is integer from 2-200 which has long chain (i.e. C20 or more) but has substantially close structural and chemical similarity compared to presently claimed structure. Further because claim requires ethoxylated fatty alcohol to have short chain fatty alcohol structure (i.e., C12-C18), presence of true homologous-see MPEP 2144.09 I-III, similarity between the chemical structure and properties is sufficiently close that one of the ordinary skill in the art would have been motivated to make the claimed compound.  In addition, claim does not further limit of having low or high molecular weight of fatty alcohol ethoxylate.  

Therefore Wu (Wo2015/184220) and Wu in view of Oriakhi (US2005/0074511) teaches the claimed limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/13/2021